DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites, [t]he method of claim 17, wherein the keyboard is configured according to at least one of claim 1.  It is unclear as to the meaning of at least one of claim 1 as the term “at least one of” suggest a plurality selections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OSTERMOLLER et al (US 2011/0095919) in view of BARROWMAN (US 2012/0180140).
Regarding claim 1, OSTERMOLLER discloses a keyboard for secure data entry (abstract), comprising at least one or more of data entry buttons 15, 23 that can be depressed by a user (Figure 3, 4); and for each of the data entry buttons a button actuator 25, movable upon the user depressing the respective data entry button (Figure 4; paragraph 44-50, 74-75); and a primary capacitive sensor 9, arranged to determine movement of the button actuator of the respective data entry button by capacitance sampling (paragraph 44-50, 62); wherein the button actuator is at least partly made from a conductive material (paragraph 74-75; conductive material would be necessary to change capacitive value based on distance).  However, OSTERMOLLER does not expressly disclose the button actuator is coupled to a defined electric potential at least during the capacitance sampling to shield the primary capacitive sensor from eavesdropping.  In a similar field of endeavor, BARROWMAN discloses the button 
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  Although OSTERMOLLER discloses detection of a change in capacitance, OSTERMOLLER does not expressly disclose wherein the sensor is a mutual capacitance sensor.  In a similar field of endeavor, BARROWMAN discloses wherein the primary capacitive sensor is a mutual-capacitance sensor (paragraph 14-17).  Therefore it would have been obvious to a person of ordinary skill in the art to modify OSTERMOLLER to include the teachings of BARROWMAN, since the use of mutual and self-capacitance sensors are well known and conventional in the art and would allow capacitance to be determined based on known techniques in the art.
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of OSTERMOLLER and BARROWMAN further discloses further comprising a shield removal detection circuit to determine tampering with one or more of the button actuators (BARROWMAN – paragraph 14, 15, 31, 35, 39, 41; security scan or tamper protection circuitry could be used to determine button tampering).

Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of OSTERMOLLER and BARROWMAN further discloses wherein the secondary capacitive sensor is arranged between the button actuator and the primary capacitive sensor (BARROWMAN – paragraph 34, 35).	
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of OSTERMOLLER and BARROWMAN further discloses wherein the secondary capacitive sensor is a self-capacitive sensor (BARROWMAN - paragraph 14-17).	
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OSTERMOLLER further discloses further comprising at least one printed circuit board, comprising one or more of the primary capacitive sensor and the secondary capacitive sensor (paragraph 42-45).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OSTERMOLLER further discloses wherein the primary capacitive sensor is arranged in an intermediate layer of the printed circuit board (paragraph 42-45).	
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of OSTERMOLLER and BARROWMAN does not expressly disclose wherein the button actuator is made from metal.  It would have been obvious to one having ordinary skill in the art to provide such a material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of OSTERMOLLER and BARROWMAN further discloses comprising multiple data entry buttons, arranged in a matrix (OSTERMOLLER – paragraph 2; BARROWMAN – Figure 1A-2B).
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of OSTERMOLLER and BARROWMAN further discloses wherein the multiple data entry buttons are arranged to form a numeric keypad (OSTERMOLLER – paragraph 2; BARROWMAN – Figure 1A-2B).	

Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of OSTERMOLLER and BARROWMAN further discloses further discloses wherein the defined electric potential is ground (BARROWMAN – paragraph 41, 49).
Regarding claim 16, OSTERMOLLER discloses a point-of-sale device (abstract) comprising at least a point-of-sale transaction processor (paragraph 2; processor of some form is inherently necessary); one or more of data entry buttons 15, 23 that can be depressed by a user (Figure 3, 4); and for each of the data entry buttons a button actuator 25, movable upon the user depressing the respective data entry button (Figure 4; paragraph 44-50, 74-75); and a primary capacitive sensor 9, arranged to determine movement of the button actuator of the respective data entry button by capacitance sampling (paragraph 44-50, 62); wherein the button actuator is at least partly made from a conductive material (paragraph 74-75; conductive material would be necessary to change capacitive value based on distance).  However, OSTERMOLLER does not expressly disclose the button actuator is coupled to a defined electric potential at least during the capacitance sampling to shield the primary capacitive sensor from eavesdropping.  In a similar field of endeavor, BARROWMAN discloses the button 
Regarding claim 17, OSTERMOLLER discloses a method of secure data entry with a keyboard having one or more of data entry buttons that can be depressed by a user; and for each of the data entry buttons, a button actuator, movable upon the user depressing the respective data entry button and being at least partly made from a conductive material; and a primary capacitive sensor; wherein the method comprises sampling of the primary capacitive sensor to determine movement of the button actuator (paragraph 44-50, 62).  However, OSTERMOLLER does not expressly disclose at least during the sampling, coupling the button actuator to a defined electric potential to shield the primary capacitive sensor from eavesdropping.  In a similar field of endeavor, BARROWMAN discloses at least during the sampling, coupling the button actuator to a defined electric potential to shield the primary capacitive sensor from eavesdropping (abstract, paragraph 14-17, 35, 39, 41; protective grid layer, mesh, or overlay).  Therefore it would have been obvious to a person of ordinary skill in the art to modify OSTERMOLLER to include the teachings of BARROWMAN, since BARROWMAN states that such a modification would provide additional security to a key input device.  .	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over OSTERMOLLER et al (US 2011/0095919) in view of BARROWMAN (US 2012/0180140) and further in view of McNICOLL (US 2014/0375481).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of OSTERMOLLER and BARROWMAN does not expressly disclose wherein the shield removal detection circuit is configured to erase data and/or suspend operation of the keyboard when tampering with one or more of the button actuators is determined.  In a similar field of endeavor, MCNICOLL discloses wherein a tampering circuit is configured to erase data and/or suspend operation of the keyboard when tampering with one or more of the button actuators is determined (paragraph 38).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of OSTERMOLLER and BARROWMAN to include the teachings of McNICOLL, since such a modification would ensure sensitive data is not viewed during unauthorized access attempt.  Furthermore as both inventions are analogous, such a modification would provide additional security features based on those disclosed by McNICOLL.
Conclusion






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624